                    UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION


CIVIL ACTION NO. 1:19-cv-971 (WOB-SKB)


KAVIN LEE PEEPLES                                  PETITIONER


VS.                           JUDGMENT


ANGELA L. BYERS                                    RESPONDENT



      This matter is before the Court on the Report and

Recommendation of the United States Magistrate Judge (Doc. 4),

and having considered de novo those objections filed thereto by

Petitioner (Doc. 6), and the Court being sufficiently advised,

      IT IS ORDERED that the objections (Doc. 6) to the Report

and Recommendation (Doc. 4) be, and hereby are, overruled. That

the Report and Recommendation of the Magistrate Judge (Doc. 6)

be, and it hereby is, adopted as the findings of fact and

conclusions of law of this Court; that petitioner’s Petition for

a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 (Doc. 1),

is DISMISSED WITHOUT PREJUDICE. No certificate of appealability

shall issue herein. Pursuant to 28 U.S.C. § 1915(a)(3), any

application by petitioner to proceed on appeal in forma pauperis

would be not be taken in “good faith.”
This 22nd day of January, 2020.
